Case 9:20-cv-80193-DMM Document 14 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-80193-CV-MIDDLEBROOKS/Reid

  ALELI HERNANDEZ,

          Petitioner,

  v.

  STATE OF FLORIDA,

        Respondent.
  _________________________________________/

                   ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report (DE 12),

  recommending dismissal of Petitioner Aleli Hernandez’s pro se Petition for Writ of Habeas Corpus

  pursuant to 28 U.S.C. § 2254 (DE 1). Following a trial in state court in 2009, Petitioner was

  convicted in two counts of second-degree murder with a firearm and resisting an officer with

  violence. He filed this habeas petition after having appealed his conviction, and after filing for

  post-conviction relief in state court. The Report recommends dismissal of Petitioner’s claims as

  time barred. Judge Reid issued her Report on December 1, 2020; thus, any objections to the Report

  were due on December 15, 2020. (DE 12). Nearly two weeks have passed since the expiration of

  the deadline for filing objections, and Petitioner has neither filed any, nor sought an extension of

  time.

          Upon review of the Report and the record as a whole, I agree with Magistrate Judge Reid’s

  conclusion that the petition in this case should be dismissed as barred by the statute of limitations.

  Accordingly, it is ORDERED AND ADJUDGED that:

       (1) Magistrate Judge Reid’s Report (DE 12) is hereby ADOPTED.



                                                    1
Case 9:20-cv-80193-DMM Document 14 Entered on FLSD Docket 01/04/2021 Page 2 of 2




     (2) Aleli Hernandez’s pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

         (DE 1) is DISMISSED.

     (3) No evidentiary hearing is warranted, and therefore any request for an evidentiary hearing

         is DENIED.

     (4) No certificate of appealability shall issue.

     (5) The Clerk of the Court is directed to CLOSE THIS CASE and DENY all pending motions

         AS MOOT.

     DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 31st day of

  December, 2020.




                                                            Donald M. Middlebrooks
                                                            United States District Judge

  Copies to:    Counsel of Record;
                Aleli Hernandez
                899580-H
                Madison Correctional Institution
                Inmate Mail/Parcels
                382 SW MCI Way
                Madison, FL 32340-4430




                                                    2
